       Case 3:18-cv-00437-HZ         Document 148-1       Filed 01/16/21     Page 1 of 2




NEDC v USACE Information Requests

   •   USACE – Have any of the proposed operational changes been simulated in ResSim (or
       another operations models) to evaluate the effect on downstream flood frequencies
       and depths? If so, please send the results of those simulations. Also, I have tried to map
       these proposed modifications to modeled scenarios reported in the USACE 2012. Can
       you please cross-reference and verify if I have mapped these correctly?

   •   USACE – Do you have any record of the frequency of use and condition of ROs at
       Detroit, Cougar, Lookout and Fall Creek? Can inspection reports for the gates be made
       available?

   •   USACE – What are the capacities of the fish horns at Green Peter? What is the historical
       frequency of use and condition of the fish horns?

   •   Plaintiffs and USACE – Is it expected that the proposed changes to the rule curves for
       drawdown can be made without changes to rule curves at other reservoirs?

   •   Plaintiffs – For the proposed modifications to rule curves for deeper/extended
       drawdown during flood season (at Detroit, Cougar, Lookout, and Fall Creek), is it
       expected that the reservoirs be operated as ROR, or be operated to store floods and
       slowly evacuated back to new rule curve?

   •   Plaintiffs – Does my categorization (see attached spreadsheet) of operational changes
       correctly reflect the proposed measures?

   •   Plaintiffs – When does outplanting occur on the Middle Santiam above GP?

   •   Plaintiffs – Several of the modifications were not specific enough to even qualitatively
       evaluate the effect on human life and safety. Please add clarifying details on proposed
       changes to flows and operations for the following measures:

          o @ Green Peter: “Conduct operations to improve downstream water
            temperatures and meet flow.” Please clarify if this refers only to changing which
            outlet is used for discharging flows (and if so, which ones), or whether it also
            includes changes to the volume of flows released.

          o @ Green Peter: “After outplanting begins, once the reservoir reaches 970’ the
            following spring, operate the spillway on a 24-hour basis for thirty days at a rate
            that is at least one-half of the daily average outflow, and open the upper fish
            horn during that time.” Does this measure change outflows at all, or just
            redistribute it among different outlets? Also, please clarify what proportion of
            flows go through spillway (1/2), fish horn (?), and turbine intakes (?).
Case 3:18-cv-00437-HZ       Document 148-1        Filed 01/16/21     Page 2 of 2




  o @ Lookout Point – “Prioritize refill of Lookout Point Reservoir to maximize
    opportunity for spill in spring.” How will operations at other reservoirs be
    modified to achieve this prioritization?

  o @ Lookout – “Turn off turbines when reservoir reaches minimum conservation
    pool (825’).” Based on the outlet inverts, I assume that turning off the turbines
    means releasing flows instead through the ROs. Please verify that this
    assumption is correct, as opposed to shutting off discharges through any outlets.

  o @ Lookout – “When reservoir reaches 889’ in spring, conduct free, ungated spill
    for 2-4 weeks. Maintain reservoir below 911’ during this operation.” Are these
    ungated spills subject to flood operations if, for example, downstream control
    points are at or near flood stage? Also, is it expected that these spill events
    would this operation result in higher releases than if turbines only were used?

  o @ Detroit: “During other times, manage discharge at Detroit to reduce TDG
    below Big Cliff.” Please clarify if this refers only to changing which outlet is used
    for discharging flows (and if so, which ones), or whether it also includes changes
    to the volume of flows released.

  o @ Big Cliff: “When spawning and incubation below Big Cliff is occurring, prohibit
    operations that would result in TDG exceeding the state standard in spawning
    areas unless necessary for flood control.” Please clarify if this refers only to
    changing which outlet is used for discharging flows (and if so, which ones), or
    whether it also includes changes to the volume of flows released.

  o @ Cougar: “Maintain the reservoir at minimum conservation pool until May 1
    unless the technical advisory team recommends beginning refill prior to that
    date based on current hydrologic data.” Under what hydrologic conditions would
    the technical advisory team recommend refill earlier than May?
